DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13, 44-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/22.
Applicant’s election without traverse of claims 31-43 in the reply filed on 3/25/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "thermoplastic resin A" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 37 recites the limitation "thermoplastic resin C" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008-163066 (English machine translation provided herein) in view of Robert (US 2015/0299535).
The phrases “dry lamination,” “non-solvent lamination,” “extrusion coating,” “sand lamination,” and “melt-kneaded” are method limitations in a product claim which have been given little to no patentable since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
JP2008-163066 discloses an odor-adsorbing laminate comprising at least a base (the gas barrier layer can be the base layer) material layer, an adhesion layer, and a sealant layer (since the ethylene copolymer composition layers serve as sealant layers) (paragraphs [0001 – 0003], [0049 - 0050], [0053]), wherein the adhesion layer and/or the sealant layer contains an odor adsorbent material, when the sealant layer contains the odor adsorbent material, a content of the odor adsorbent material in the sealant layer is 0.3% by mass or more and 15% by mass or less, and the odor adsorbent material comprises zeolite having a Si02/Al203 molar ratio of 30/1 or more and 8000/1 or less (paragraphs [0008 – 0010], [0034]).
JP2008-163066 does not disclose that the zeolite is hydrophobic and when the adhesion layer contains the odor adsorbent material, a content of the odor adsorbent material in the adhesion layer is 0.3% by mass or more and 50% by mass or less.
Robert discloses a zeolite which is hydrophobic (paragraphs [0073 – 0085], [0095 – 0112]) and when the adhesion layer contains the odor adsorbent material, a content of the odor adsorbent material in the adhesion layer is 0.3% by mass or more and 50% by mass or less (paragraphs [0073 – 0085], [0095 – 0112]) in a multilayer layer laminate for the purpose of providing improved organoleptic properties (paragraph [0001]).
Both references are drawn to multilayer laminates comprising zeolites.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a zeolite which is hydrophobic and when the adhesion layer contains the odor adsorbent material, a content of the odor adsorbent material in the adhesion layer is 0.3% by mass or more and 50% by mass or less in JP2008-163066 in order to provide improved organoleptic properties as taught or suggested by Robert.
Robert discloses a content of the odor absorbent material in the adhesion layer is 0.3% by mass or more and 15% by mass or less (paragraph [0085]).
JP2008-163066 discloses wherein an odor absorbent material/ thermoplastic resin mass ratio of 0.5/99.5 or more and 40/60 or less (paragraph [0009 – 0010]), wherein the adhesive layer further comprises one or two members selected from the group consisting of a polyurethane resin, a polyester resin, a polyamide resin, and a polyolefin resin (paragraph [0048]), wherein the sealant layer further contains thermoplastic resin having a melt flow rate of 0.2 g/10 min or more and 10.0 g/10 min or less (paragraphs [0008 – 0010]).
Claims 34 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008-163066 (English machine translation provided herein) in view of Robert (US 2015/0299535), as applied to claims 31-33 and 35-37 above, and further in view of JP2014-233887 (English machine translation provided herein).
JP2008-163066 discloses that further additives may be added to the sealant layer (paragraph [0050]) and a content of the zeolite in the sealant layer is 0.1% by mass or more and 13% by mass or less (paragraphs [0008 – 0010]).  Robert discloses a content of the zeolite in the adhesive layer is 0.3% by mass or more and 13% by mass or less (paragraphs [0082 – 0085]).
JP2008-163066 does not disclose wherein the odor absorbent material further comprises a chemical absorbent-supported inorganic porous material.
JP2014-233887 discloses wherein the odor absorbent material further comprises a chemical absorbent-supported inorganic porous material (paragraphs [0008], [0012 - 0013], [0022 -0023], [0026 – 0027], [0032]) in a sealant layer of a multilayer laminate for the purpose of providing improved odor absorbing ability (paragraph [0008]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the odor absorbent material further comprises a chemical absorbent-supported inorganic porous material in JP2008-163066 in order to provide improved odor absorbing ability as taught or suggested by JP2014-233887.
JP2014-233887 discloses the sealant layer comprises an odor-absorbing sealant layer containing the odor absorbent material, and a non-odor-absorbing sealant layer containing no odor absorbent material, and the non-odor-absorbing sealant layer is in contact with one side or both sides of the odor-absorbing sealant layer, a content of the chemical absorbent-supported inorganic porous material in the sealant layer is 0.1% by mass or more and 10% by mass or less, wherein the chemical absorbent of the chemical-absorbent-supported inorganic porous material has a functional group reactive with one or two or more members selected from the group consisting of an aldehyde, a ketone, and a carboxylic acid, wherein the chemical absorbent has an amino group (paragraphs [0008], [0012 - 0013], [0022 -0023], [0026 – 0027], [0032]).
With regard to claims 38 and 40, Robert discloses a content of the odor absorbent material in the adhesive layer is 0.3% by mass or more and 13% by mass or less (paragraphs [0082 – 0085]) and JP2014-233887 discloses the sealant layer comprises an odor-absorbing sealant layer containing the odor absorbent material, and a non-odor-absorbing sealant layer containing no odor absorbent material, and the non-odor-absorbing sealant layer is in contact with one side or both sides of the odor-absorbing sealant layer (paragraphs [0008], [0012 - 0013], [0022 -0023], [0026 – 0027], [0032]).  It would have been obvious to have provided the odor absorbing material in the adhesive layer thus providing an adhesive layer comprising an odor-absorbing adhesive layer containing the odor absorbent material, and a non-odor-absorbing adhesive layer containing no odor absorbent material, and the non-odor-absorbing adhesive layer is in contact with one side or both sides of the odor-absorbing adhesive layer for the purpose of providing improved organoleptic properties and/or providing improved adhesion between layers (see JP ‘887, paragraph [0013]) and/or improved sealant properties since the odor absorbing materials would be in the adhesive layers as opposed to the sealant layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 30, 2022